DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/03/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
 	This is in response to applicant’s amendment/response filed on 10/03/2022, which has been entered and made of record.  Claims 1, 13, and 17-20 have been amended.  Claims 1-20 are pending in the application. 

Response to Arguments
 	Applicant's arguments filed on 10/03/2022 have been fully considered but they are rendered moot in view of the new grounds of rejection presented below (as necessitated by the amendment to claims 1, 13, and 17).
	The objection of claim 20 has been withdrawn after amendment.
	The rejection of claim 17-20 under 35 USC 101 has been withdrawn after amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 10-15, 17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2021/0103728 to Yong in view of U.S. PGPubs 2014/0089045 to Johnson, further in view of U.S. PGPubs 2021/0181750 to Gogna et al..

Regarding claim 1, Young teaches a method for servicing a horticultural operation comprising one or more local areas (abstract), the method comprising: 
receiving, by a computing system (Fig 1, par 0043), data from one or more autonomous vehicles (par 0037, par 0040), the data pertaining to (i) the horticultural operation or (ii) one or more targets located within the horticultural operation (par 0040, “a computer-implemented method comprises, using agricultural data record processing instructions that are executed by an autonomous mobile equipment having a digital camera while traversing an agricultural field, receiving digital image data representing images of one or more plants in an agricultural field, each plant having a corresponding agricultural product type represented by agricultural product type data, the digital image data including one or more images of a specific plant to be classified, the specific plant having an associated specific agricultural product type to be determined and planted at one or more field geolocations of the agricultural field, a planted field geo-location represented by field space geolocation data; using the agricultural data record processing instructions, receiving specific field space geolocation data representing a specific field space geolocation of the autonomous mobile equipment in the agricultural field”, par 0127-0129, par 0154-0155, “an autonomous mobile equipment with one or more an onboard digital camera while traversing the agricultural field. In an embodiment, one or more low resolution and one or more high resolution cameras are employed at various stages of process 700”); 
analyzing the received data to determine (i) one or more conditions of the horticultural operation or one or more targets (par 0035-0036, par 0040, par 0044, analysis received data to obtain the conditions of crop in the field,  par 0127- 0133, par 0139, “the process of FIG. 7 may be performed to determine or classify other plant features, such as plant color, plant height, plant size, plant growth or a combination thereof. In an embodiment, other classification processes may be executed; for example, classification of a plant type may lead to classification of a feature of the plant type. In an embodiment, plant analysis other than plant classification may be performed; for example, plant analysis may determine the sustainability of a particular plant type under different field climate conditions … in response to determining a plant type match at step 740 and a plant location match at step 730, a disease analysis notification on of the specific agricultural product is transmitted. Thus, step 760 is executed in response to both identifying a crop and determining that the crop is in an expected location in the field; with this combination, an embodiment may be programmed to execute more detailed analysis to determine whether plant foliage is consistent with disease or another condition”); 
based on the analyzing, determining one or more recommendations that address the one or more conditions (par 0040, par 0049, par 0052, “Presentation layer 134 may be programmed or configured to generate a graphical user interface (GUI) to be displayed on field manager computing device 104, cab computer 115 or other computers that are coupled to the system 130 through the network 109. The GUI may comprise controls for inputting data to be sent to agricultural intelligence computer system 130, generating requests for models and/or recommendations, and/or displaying recommendations, notifications, models, and other field data”, par 0098, “an agronomic model is a data structure in memory of the agricultural intelligence computer system 130 that comprises field data 106, such as identification data and harvest data for one or more fields. The agronomic model may also comprise calculated agronomic properties which describe either conditions which may affect the growth of one or more crops on a field, or properties of the one or more crops, or both. Additionally, an agronomic model may comprise recommendations based on agronomic factors such as crop recommendations, irrigation recommendations, planting recommendations, and harvesting recommendations”, par 0157, “the autonomous mobile vehicle 810 is programmed to transmit the classification output 824 to a host computer that is remotely located, using wireless networking via network 840, for remote analysis. Additionally or alternatively, the autonomous mobile vehicle 810 is programmed to transmit the classification output 824 to decision logic 826, which is programmed to execute the conditions and actions shown in block 832. In an embodiment, decision logic 826 receives field space specific product type data 828, digital planting map 830 and classification output 824 as input for executing programmed logic to test the conditions shown in block 832.”, par 0170, “ A positive plant location match at 912 causes transferring control to step 914 and the mobile vehicle either initiates or performs ‘disease analysis’ or continues to step 903 without initiating disease analysis or performing disease analysis. If a disease recommendation or action is taken, the autonomous vehicle may transmit a ‘disease analysis’ notification”); 
sending the determined conditions and recommendations to a user interface (par 0040, “using agricultural classification instructions, in response to determining a plant type match and a plant location match, transmitting a disease analysis notification on of the specific agricultural product; using agricultural classification instructions, in response to determining a plant type match and failing to determine a plant location match, transmitting a weed analysis notification of the specific agricultural product; causing displaying the notification on a graphical user interface of a user computer that is separate from the autonomous mobile equipment”, par 0052, par 0136, par 0161, “Presentation layer 134 may be programmed or configured to generate a graphical user interface (GUI) to be displayed on field manager computing device 104, cab computer 115 or other computers that are coupled to the system 130 through the network 109. The GUI may comprise controls for inputting data to be sent to agricultural intelligence computer system 130, generating requests for models and/or recommendations, and/or displaying recommendations, notifications, models, and other field data”, par 0157, “the autonomous mobile vehicle 810 is programmed to transmit the classification output 824 to a host computer that is remotely located, using wireless networking via network 840, for remote analysis. Additionally or alternatively, the autonomous mobile vehicle 810 is programmed to transmit the classification output 824 to decision logic 826, which is programmed to execute the conditions and actions shown in block 832. In an embodiment, decision logic 826 receives field space specific product type data 828, digital planting map 830 and classification output 824 as input for executing programmed logic to test the conditions shown in block 832”);
transmitting data to the one or more autonomous vehicles that are indicative of follow-on actions that are for the horticultural operation or target (par 0040, par 0068-0069, “using agricultural classification instructions, in response to determining a plant type match and a plant location match, transmitting a disease analysis notification on of the specific agricultural product; using agricultural classification instructions, in response to determining a plant type match and failing to determine a plant location match, transmitting a weed analysis notification of the specific agricultural product; causing displaying the notification on a graphical user interface of a user computer that is separate from the autonomous mobile equipment”, par 0157, par 0170, “performs ‘disease analysis’ or continues to step 903 without initiating disease analysis or performing disease analysis. If a disease recommendation or action is taken, the autonomous vehicle may transmit a ‘disease analysis’ notification”); and 
receiving additional data, when available, based on the follow-on actions for further analysis (par 0033, par 0074, par 0132-0135, “in response to determining a plant type match and a plant location match, the process is programmed to obtain a high-resolution image of the object and transmit a weed analysis notification of the specific agricultural product with an optional alert. Transmitting a high-resolution digital image of the object that the vehicle encountered can support further analysis of the object by the receiver of the notification, or using a remote host computer or cloud computing instance”, par 0168-0173, “a negative plant location determination at step 912 causes process 900 to switch automatically to a second image capture mode for further plant recognition analysis starting at step 920, for example by capturing high resolution plant images followed by plant feature type determination at step 922 using high resolution images of step 920 … At step 922, positive plant size match determination, for example, takes process 900 to step 914 and the process continues from there. Negative plant size match determination takes process 900 to step 924. At step 924, based on high-resolution image capture, the object is determined to possibly be weed or another type of unplanted crop plant”).  
But Young does not explicitly teach when authorized, transmitting data to the one or more autonomous vehicles that are indicative of follow-on actions that are for the horticultural operation or target.
In related endeavor, Johnson teaches when authorized, transmitting data to the one or more autonomous vehicles that are indicative of follow-on actions that are for the horticultural operation or target (par 0050-0051, “The user interface may be configured to receive an alert, analysis, and status from a Stand Analyzer and Alert Generator via the communication network, provide the stand status to the user, receive information regarding the local information, field data, planned events, and local knowledge from the user, and provide the received information to the Stand Analyzer and Alert Generator  … This analysis is intended to determine stand population, stand consistency, and/or stand quality deficiencies that may impact crop yield and quality so that the user can take corrective action and/or modify plans “, par 0124, par 0127, “When the score exceeded the predefined parameters of acceptability, it triggered the Stand Analyzer and Alert Generator 110 to automatically generate an alert and send it to the appropriate user and/or those authorized by the user to receive the alert via Communication Network 105. The alerts may contain various levels of detail, such as the size and/or location of the area/grids where the analysis was performed and deficiencies found. The alert may also contain content that is unique, based on the preferences or roles of the user”, par 0130-0132, “The Stand Analyzer and Alert Generator 110 uses this method to prevent needless and unnecessary alerts from being sent to the user. Each of the view types list in the field view 830 will aid the user in making determinations of what follow-up actions, if any, he or she may want to take. See FIG. 9 for an example of a variant field view display … Capabilities to take actions based on the analysis are, in this example, indicated by the buttons 850 in the lower right portion. For example, it is possible to send an email to a supplier such that they can correct the problem. Or the user may make a note, or schedule an event, or simply print out a report. Of course there are other actions that some embodiments may have and which would not detract from the intent of the present invention. In addition, specific information relating to the stand determination and potential follow-up actions may be included”).
It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Young to include when authorized, transmitting data to the one or more autonomous vehicles that are indicative of follow-on actions that are for the horticultural operation or target as taught by Johnson to receive relevant information including the field location and the stand issue location within the field to aid in executing a possible remedy from a variety of sources, such as a user, a database, a data feed, a social network, an Internet-based data source, an unmanned aerial vehicle (UAV), an in-field sensor, and/or equipment, via a communication network, such as the Internet, a cloud computing network, a local area network (LAN), a wide area network (WAN), or a wireless LAN (WLAN) to notify the farmer (grower, farm manager, consultant, supplier, contractor, or other person with the responsibility to achieve yield, crop quality, and revenue goals) to make him or her aware of the stand status in a timely manner and understand the actual stand to further provide information such that corrective action to expend a large amount of effort to improve the stand, and ultimately the yield, crop quality, and financial outcome.
But Young as modified by Johnson keeps silent for teaching the data pertaining to (i) the horticultural operation that includes a restriction zone where the one or more autonomous vehicle are prohibited for accessing; analyzing the received data to determine (ii) an update to the restricted zone; when authorized, transmitting data to the one or more autonomous vehicles that are indicative of follow-on actions that instruct the one or more autonomous vehicles to avoid the update restricted zone.
In related endeavor, Gogna et al. teach receiving, by a computing system, data from one or more autonomous vehicles, the data pertaining to (i) the horticultural operation that includes a restriction zone where the one or more autonomous vehicle are prohibited for accessing(par 0016-0017, par 0104, “a computer system of a teleoperations center may be configured to receive sensor data representing a vehicle relative to one or more objects in an environment. The sensor data may be received from one or more sensors on the vehicle and/or from one or more remote sensors. In some examples, a vehicle computer system of the vehicle may be configured to detect dynamic objects, static objects, and/or regions”); analyzing the received data to determine (ii) an update to the restricted zone(par 0013, “a computer device of a teleoperations center may receive sensor data from a vehicle traversing an environment and determine a region in the environment that includes an obstruction that blocks a path of the vehicle”, par 0058, par 0105-0106, “the process may include determining, based at least in part on the sensor data, a suggested region to block in an environment along a path of the vehicle. For instance, a computer device may determine the suggested region to block 402 based at least in part on the sensor data and the map data. …. the suggested region to block may be determined based at least in part on a region associated with a road segment (road segment 214), a blocked lane in a roadway, a construction zone in the roadway, and/or a region beyond vehicle line-of-sight (e.g., due to a horizon) … a computer device 830 may, in various examples, determine the suggested region to block 402 and present the suggested region to block 402 in the user interface 400. In various examples, the computer device 830 may present the suggested region to block 402 in the user interface 400 based at least in part on receiving a request for assistance from the vehicle”); when authorized, transmitting data to the one or more autonomous vehicles that are indicative of follow-on actions that instruct the one or more autonomous vehicles to avoid the update restricted zone (par 0013, par 0023, “the computer device may provide instructions to the vehicle to explicitly guide the vehicle past a blocked region. For example, the computer device may determine a trajectory for the vehicle and provide the trajectory to the vehicle to cause the vehicle to avoid the blocked region. Additionally, or alternatively, the computer device may take authority of the vehicle to control the vehicle via the computer device and relinquish control upon successfully guiding the vehicle past a blocked region and/or after confirming guidance was received by the vehicle. However, and as mentioned above in other examples, an indication of the blocked region may be transmitted to the vehicle for use by a vehicle computer system to guide the vehicle past the blocked region”, par 0107-0108, “the process may include receiving a user input via the user interface confirming selection of the suggested region to block as a blocked region. In various examples, the user interface 400 may receive a user input of a control (control 404) to confirm the suggested region to block 402 as the blocked region 502. …. the computer device 830 may transmit information about the blocked region 502 to the vehicle (and in some examples additional vehicles that may also be affected by the blocked region 502) based at least in part on a user input being received at the control 404 of user interface 400. The information (e.g., road segment identification, lane identification, start point of blocked region, length of blocked region, and so on) may be processed by a vehicle computer system to navigate the vehicle past the blocked region”)
It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Young as modified by Johnson to include the data pertaining to (i) the horticultural operation that includes a restriction zone where the one or more autonomous vehicle are prohibited for accessing; analyzing the received data to determine (ii) an update to the restricted zone; when authorized, transmitting data to the one or more autonomous vehicles that are indicative of follow-on actions that instruct the one or more autonomous vehicles to avoid the update restricted zone as taught by Gogna et al. to perform the step of determining a path between the at least one autonomous vehicle and the local area to  avoid one or more restricted zones in order to navigate past a portion of the environment that impedes progress of the vehicle(s) thereby improving safety of the vehicle.

Regarding claim 3, Young as modified by Johnson and Gogna et al. teaches all the limitation of claim 1, and Young further teaches further comprising receiving sensor data from one or more sensors configured to capture data pertaining to the target (par 0044, par 0046, par 0083, par 0089).

Regarding claim 4, Young as modified by Johnson and Gogna et al. teaches all the limitation of claim 3, and Young further teaches wherein the one or more sensors include environmental sensors or image capturing devices (par 0035, par 0040, par 0044), wherein the environmental sensors including at least one of range-finding sensors, light intensity sensors, light spectrum sensors, non-contact infra-red temperature sensors, thermal sensors, photoelectric sensors that detect changes in color, carbon dioxide uptake sensors, water, pH testing, and oxygen production sensors (par 0044, par 0046, par 0083, par 0089), and wherein the image capturing devices comprise RGB, hyperspectral, thermal, or LIDAR imaging devices (par 0035, par 0040, par 0044, par 0149).

Regarding claim 5, Young as modified by Johnson and Gogna et al. teaches all the limitation of claim 3, and Young further teaches wherein the sensors are coupled to non-vehicles to augment the captured data (par 0038, “By combining vision, sensing, and other data layers into a single hybrid system in the foregoing manner, objects can be accurately, rapidly, and efficiently recognized when the autonomous vehicle is navigating a crop field. When objects are recognized in an unexpected field location, then the autonomous vehicle may be programmed to use high resolution, enhanced imagery to assist with distinguishing crops from non-crop objects“, par 0044, “imagery data (for example, imagery and light spectrum information from an agricultural apparatus sensor, camera, computer, smartphone, tablet, unmanned aerial vehicle, planes or satellite)”, par 0046, “An agricultural apparatus 111 may have one or more remote sensors 112 fixed thereon, which sensors are communicatively coupled either directly or indirectly via agricultural apparatus 111 to the agricultural intelligence computer system 130 and are programmed or configured to send sensor data to agricultural intelligence computer system 130. Examples of agricultural apparatus 111 include tractors, combines, harvesters, planters, trucks, fertilizer equipment, unmanned aerial vehicles, and any other item of physical machinery or hardware, typically mobile machinery, and which may be used in tasks associated with agriculture”).

Regarding claim 6, Young as modified by Johnson and Gogna et al. teaches all the limitation of claim 1, and Young further teaches wherein the local area comprises a plurality of plant units, wherein the target is a plant unit or a group of plant units (par 0005, par 0037, “a digitally stored field map or planting map that represents field boundaries and the locations of seed placement or crop placement. The combination of sense-intelligent autonomous vehicles or robots and field planting or crop maps offers a unified system for reliable and efficient navigation and agricultural product classification, inspection, and detection. GPS location, guidance data, machine vision information, and field plot map data can be used to project a field of view of the vehicle, in three-dimensional space, increasing classification reliability. Thus, augmented reality visualization techniques may be used to use data layers such as the field map to inform the objects in digital images that are captured in the field. For example, in some embodiments, the autonomous vehicle is programmed to determine whether an object that has been recognized as a plant is in a location in the field in which crops are expected or unexpected, based upon planting data or seeding data”).

Regarding claim 7, Young as modified by Johnson and Gogna et al. teaches all the limitation of claim 1, and Young further teaches wherein the data comprises one of: a composite image of the target or an area surrounding the target; an image of the target; an estimated height of the target; a 3D surface mesh analysis of the target; estimated volume of the target; a temperature reading in a vicinity of the target; a humidity reading in a vicinity of the target; 82 Attorney Docket No.: IN.POO56USan illumination reading in a vicinity of the target; a pH level of soil or water in which the target is planted; a physical sample of the target; a germination state of the target; canopy coverage of the target; canopy growth of the target; flower/bud count of the target; disease or anomaly regions of the target; estimated vapor pressure deficit (VPD) of leaves of the target; estimated temperature of leaves of the target; or flower/bud density of the target (par 0044, “Examples of field data 106 include (a) identification data (for example, acreage, field name, field identifiers, geographic identifiers, boundary identifiers, crop identifiers, and any other suitable data that may be used to identify farm land, such as a common land unit (CLU), lot and block number, a parcel number, geographic coordinates and boundaries, Farm Serial Number (FSN), farm number, tract number, field number, section, township, and/or range), (b) harvest data (for example, crop type, crop variety, crop rotation, whether the crop is grown organically, harvest date, Actual Production History (APH), expected yield, yield, crop price, crop revenue, grain moisture, tillage practice, and previous growing season information), (c) soil data (for example, type, composition, pH, organic matter (OM), cation exchange capacity (CEC)), (d) planting data (for example, planting date, seed(s) type, relative maturity (RM) of planted seed(s), seed population), (e) fertilizer data (for example, nutrient type (Nitrogen, Phosphorous, Potassium), application type, application date, amount, source, method), (f) pesticide data (for example, pesticide, herbicide, fungicide, other substance or mixture of substances intended for use as a plant regulator, defoliant, or desiccant, application date, amount, source, method), (g) irrigation data (for example, application date, amount, source, method), (h) weather data (for example, precipitation, rainfall rate, predicted rainfall, water runoff rate region, temperature, wind, forecast, pressure, visibility, clouds, heat index, dew point, humidity, snow depth, air quality, sunrise, sunset), (i) imagery data (for example, imagery and light spectrum information from an agricultural apparatus sensor, camera, computer, smartphone, tablet, unmanned aerial vehicle, planes or satellite), (j) scouting observations (photos, videos, free form notes, voice recordings, voice transcriptions, weather conditions (temperature, precipitation (current and over time), soil moisture, crop growth stage, wind velocity, relative humidity, dew point, black layer)), and (k) soil, seed, crop phenology, pest and disease reporting, and predictions sources and databases“).

Regarding claim 10, Young as modified by Johnson and Gogna et al. teaches all the limitation of claim 1, and Johnson further teaches further comprising determining a progress metric of the target, the progress metric indicative of progress of the target relative to predetermined milestones (par 0105-0107, “scores and/or triggers are modified (step 421) to reflect the changing crop options during the course of the year. The scores for each grid may then be analyzed against predefined acceptability parameters (step 425), and if they fall outside those parameters, they trigger the stand determination and alert system to notify the user. If a trigger is activated, the Stand Analyzer and Alert Generator 110 creates the appropriate alert (step 430) and notifies the user using the preferred communication method as defined by the user (step 435)”, par 0112-0116, “Notifying users of changes in stand determination begins after each grid has been analyzed and a score of stand determination has been determined. The scores for the grids that are included in the analysis are compared against the parameters of acceptability for the particular crop and the particular season. The parameters are modified throughout the season depending on the type of crops planted and the time of the year (step 421). If the scores exceed the parameters, then a notification to be sent to the user is triggered (step 425); if not, then no notification is sent. Those scores that do not fall outside the parameters are stored as data in Database 135, but no other action is taken and process 404 ends. Exemplary parameters may include scores that indicate an unexpected change in normal and customary plant growth, an indication that the crop stand is deteriorating by a pre-defined measure, or a defined minimum number of grids, acres, or percent of the field that has demonstrated an indication of stand issues. If an alert is triggered, then the stand deficiency parameters have been exceeded and a notice will be sent to the user (step 430) “, par 0124, “Analyzer and Alert System 110 to determine a stand score. In this example, the stand score triggered an alert; 50 acres have a stand deficiency and replanting may be the recommended prescription, 15 acres are in a "gray area" where the farmer needs to determine the best course of action if any, and 20 acres are within acceptable parameters (status quo) and no corrective action is needed at this time. When the score exceeded the predefined parameters of acceptability, it triggered the Stand Analyzer and Alert Generator 110 to automatically generate an alert and send it to the appropriate user and/or those authorized by the user to receive the alert via Communication Network 105 “, claims 36 and 38, “wherein determining that the stand status of the growing crops within the region of interest reflects nonconformance with the one or more parameters further comprises: determining, by the SAAG, a stand score for at least one cell from the plurality of cells of the region of interest; comparing, by the SAAG, the stand score for the at least one cell from the plurality of cells of the region of interest with the one or more parameters; and determining, by the SAAG, that the stand score for the at least one cell from the plurality of cells of the region of interest does not satisfy at least one of the one or more parameters”, “wherein the at least one alert comprises an identifier of the at least one cell that does not satisfy the at least one of the one or more parameters”).This would be obvious for the same reason given in the rejection for claim 1.

Regarding claim 11, Young as modified by Johnson and Gogna et al. teaches all the limitation of claim 10, and Johnson further teaches wherein the analyzing comprises determining that the progress metric is not meeting the predetermined milestones; wherein the one or more recommendations comprise generating one or more actions to improve the progress (par 0105-0107, “scores and/or triggers are modified (step 421) to reflect the changing crop options during the course of the year. The scores for each grid may then be analyzed against predefined acceptability parameters (step 425), and if they fall outside those parameters, they trigger the stand determination and alert system to notify the user. If a trigger is activated, the Stand Analyzer and Alert Generator 110 creates the appropriate alert (step 430) and notifies the user using the preferred communication method as defined by the user (step 435)”, par 0112-0118, “Notifying users of changes in stand determination begins after each grid has been analyzed and a score of stand determination has been determined. The scores for the grids that are included in the analysis are compared against the parameters of acceptability for the particular crop and the particular season. The parameters are modified throughout the season depending on the type of crops planted and the time of the year (step 421). If the scores exceed the parameters, then a notification to be sent to the user is triggered (step 425); if not, then no notification is sent. Those scores that do not fall outside the parameters are stored as data in Database 135, but no other action is taken and process 404 ends. Exemplary parameters may include scores that indicate an unexpected change in normal and customary plant growth, an indication that the crop stand is deteriorating by a pre-defined measure, or a defined minimum number of grids, acres, or percent of the field that has demonstrated an indication of stand issues. If an alert is triggered, then the stand deficiency parameters have been exceeded and a notice will be sent to the user (step 430)…. The user may create a distribution list that identifies the individuals or organizations that should know about the stand or those who may be helpful and could take action to quickly remedy the stand deficiencies … an important aspect to the present invention is the ability to identify stand issues as soon as possible such that corrective action can be taken and the deficiency rectified so that crop deterioration and yield loss is minimized“, par 0124, “ It is important to point out that an essential aspect of this invention is the ability to process new, in-season data and generate user alerts in a time-frame that allows the user to take corrective action quickly and thereby minimize damage to the crop ….Analyzer and Alert System 110 to determine a stand score. In this example, the stand score triggered an alert; 50 acres have a stand deficiency and replanting may be the recommended prescription, 15 acres are in a "gray area" where the farmer needs to determine the best course of action if any, and 20 acres are within acceptable parameters (status quo) and no corrective action is needed at this time. When the score exceeded the predefined parameters of acceptability, it triggered the Stand Analyzer and Alert Generator 110 to automatically generate an alert and send it to the appropriate user and/or those authorized by the user to receive the alert via Communication Network 105 “, claims 36, 38, and 62, “wherein determining that the stand status of the growing crops within the region of interest reflects nonconformance with the one or more parameters further comprises: determining, by the SAAG, a stand score for at least one cell from the plurality of cells of the region of interest; comparing, by the SAAG, the stand score for the at least one cell from the plurality of cells of the region of interest with the one or more parameters; and determining, by the SAAG, that the stand score for the at least one cell from the plurality of cells of the region of interest does not satisfy at least one of the one or more parameters”, “wherein the at least one alert comprises an identifier of the at least one cell that does not satisfy the at least one of the one or more parameters”, “wherein the at least one alert comprises a recommendation for remedial action to improve the crop stand and a graphical image of the cells in the region of interest where the remedial action is required”).This would be obvious for the same reason given in the rejection for claim 1.

Regarding claim 12, Young as modified by Johnson and Gogna et al. teaches all the limitation of claim 1, and Johnson further teaches wherein the follow-on actions include actions for automation of at least one plant grower action for the target (par 0044, “The present invention includes the ability to automatically process and analyze multiple types of data in combination to accurately determine stand. Data types include field and crop data and real-time or near real-time data produced by a UAV (unmanned aerial vehicle), flying camera, flying robot, satellite, airplane, and/or ground-located sensor”, par 0116, “the alert content is automatically created by the stand analyzer and alert generator (step 431). Exemplary content to be included in the message are the reason for the alert, the date and condition of the last data sample, the location(s) of the determined change in stand, the number of grids excluded from analysis, and the number of grids or acres determined to have activated the trigger of an alert”, par 0117-0118, “The Stand Analyzer and Alert Generator 110 then determines the method by which the user prefers to receive the notification (step 432) and the list of people who will also receive the notification list (step 433), identified as the distribution list in the present document. The user may elect to receive the notification by any number of methods or combination of methods; for example, via a text message or email, and/or phone call. The user may create a distribution list that identifies the individuals or organizations that should know about the stand or those who may be helpful and could take action to quickly remedy the stand deficiencies. Examples of people who a user may want to include in a distribution list are him- or herself, a farm manager, consultant, supplier, buyer, landlord, peer farmer, and/or banker … an important aspect to the present invention is the ability to identify stand issues as soon as possible such that corrective action can be taken and the deficiency rectified so that crop deterioration and yield loss is minimized. In the present embodiment, UAVs are the preferred method by which to gather data, however other sources, such as manned aircrafts, satellites, and in-field and remote sensors may also be used”, par 0124, par 0132, “FIG. 7 shows an example of an alert message that the user may receive in response to a determined stand deficiency. This exemplary message alerts the user that a stand deficiency has been determined by the Stand Analyzer and Alert Generator 110 and in this embodiment the user is advised that he or she may want to personally investigate/inspect the location of the deficiency to make a final determination. The user may be the farmer or another person designated by the user to receive the information, such as a crop consultant, buyer, supplier, landlord, or other designated person or organization … it triggered the Stand Analyzer and Alert Generator 110 to automatically generate an alert and send it to the appropriate user and/or those authorized by the user to receive the alert via Communication Network 105”).This would be obvious for the same reason given in the rejection for claim 1.

Regarding claim 13, Young teaches a system, comprising: one or more processors; memory having instructions stored therein, wherein the instructions, when executed by the one or more processors, cause the system to (par 0062-0065). The remaining limitations of the claim are similar in scope to claim 1 and rejected under the same rationale.

Regarding claim 14, Young as modified by Johnson and Gogna et al. teaches all the limitation of claim 13, and Young further teaches further comprising instructions stored therein, wherein the instructions, when executed by the one or more processors, cause the one or more processors (par 0062-0065). The remaining limitations of the claim are similar in scope to claim 3 and rejected under the same rationale.

Regarding claim 15, Young as modified by Johnson and Gogna et al. teaches all the limitation of claim 13, the claim 15 is similar in scope to claim 7 and is rejected under the same rational.

Regarding claim 17, Young teaches a non-transitory computer-readable medium comprising instructions stored therein, wherein the instructions, when executed by a system comprising one or more processors, cause the system to (par 0062-0065). The remaining limitations of the claim are similar in scope to claim 1 and rejected under the same rationale.

Regarding claim 19, Young as modified by Johnson and Gogna et al. teaches all the limitation of claim 17, the claim 19 is similar in scope to claim 10+11 and is rejected under the same rational.

Regarding claim 20, Young as modified by Johnson and Gogna et al. teaches all the limitation of claim 17, the claim 20 is similar in scope to claim 12 and is rejected under the same rational.

Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2021/0103728 to Yong in view of U.S. PGPubs 2014/0089045 to Johnson, further in view of U.S. PGPubs 2021/0181750 to Gogna et al., further in view of U.S. PGPubs 2019/0333195 to Sauder et al..

Regarding claim 2, Young as modified by Johnson and Gogna et al. teaches all the limitation of claim 1, and Young further teaches isolating one or more local areas from the stitched image, and analyzing the isolated local areas (par 0040, “receiving digital image data representing images of one or more plants in an agricultural field, each plant having a corresponding agricultural product type represented by agricultural product type data, the digital image data including one or more images of a specific plant to be classified, the specific plant having an associated specific agricultural product type to be determined and planted at one or more field geolocations of the agricultural field, a planted field geo-location represented by field space geolocation data; using the agricultural data record processing instructions, receiving specific field space geolocation data representing a specific field space geolocation of the autonomous mobile equipment in the agricultural field; ….using the image processing instructions, in response to receiving the digital image data and the specific field space geolocation data, attempting to determine a plant location match by matching the specific field space geolocation to one or more pre-classified plant geolocations; using agricultural classification instructions, in response to failing to determine a plant type match and failing to determine a plant location match, transmitting a no classification notification of the specific agricultural product”, par 0129-0134, “using image processing instructions (FIG. 1), in response to receiving the digital image data and the specific field space geolocation data, a plant location determination is attempted, by the autonomous mobile equipment, by matching the specific field space geolocation to one or more pre-classified (field) plant geolocations .. in response to determining a plant type match at step 740 and a plant location match at step 730, a disease analysis notification on of the specific agricultural product is transmitted. Thus, step 760 is executed in response to both identifying a crop and determining that the crop is in an expected location in the field”), but keeps silent for teaching wherein the analyzing comprises stitching together a set of images, isolating one or more local areas from the stitched image, and analyzing the isolated local areas.
In related endeavor, Sauder et al. teach wherein the analyzing comprises stitching together a set of images (par 0026, par 0044, claim 1, stitched captured image to generate a signal image), isolating one or more local areas from the stitched image, and analyzing the isolated local areas (par 0052, par 0057, “converting NDVI image(s) into a map stage 502; filtering out non-crop matter stage 503; identifying crop rows stage 504; partitioning individual plants stage 505; identifying individual plant features stage 506; estimating crop yield potential stage 507; and generating report stage 508”).
It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Young as modified by Johnson and Gogna et al. to include wherein the analyzing comprises stitching together a set of images as taught by Sauder et al. to operate an unmanned aerial vehicle (UAV) along the flight path, to capture terrestrial images for civilian applications using a camera system attached to the UAV and intelligence-gather the acquired images to create a single contiguous image to monitor agronomic and agricultural products.

Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2021/0103728 to Yong in view of U.S. PGPubs 2014/0089045 to Johnson, further in view of U.S. PGPubs 2021/0181750 to Gogna et al., further in view of U.S. PGPubs 2017/0032509 to Mannar et al..

Regarding claim 8, Young as modified by Johnson and Gogna et al. teaches all the limitation of claim 1, but keeps silent for teaching wherein the determining one or more recommendations is performed by a machine learning component.
In related endeavor, Mannar et al. teach wherein the determining one or more recommendations is performed by a machine learning component (par 0017-0018, par 0020, “use combination of techniques including signal processing (e.g., Fourier and wavelet transforms), computer vision modeling (e.g., edge detection, template matching, texture analysis and color segmentation), and machine learning (e.g., Random forests, neural networks, etc.) to provide highly accurate inventory, growth, and risk prediction for forestry and plantation”, par 0077-0079, “The partition level output generator 128 may leverage the model outputs to estimate the yield from a partition (e.g., inventory for mature trees) and inventory, growth, and risk prediction (e.g., for younger trees risk of falling due to wind, pest risk, etc.) using data related to the number of trees, estimated tree diameter based on crown size, other sensor data including water table level, historical and forecasted weather data (e.g., wind speed, rainfall, etc.). The risk prediction model may learn the relationship between the multitude of variables to risk of each tree falling down (e.g., increased density of trees (higher stocking) may result in thinner trees which are more sensitive to falling down under certain wind conditions …. combining these two techniques (i.e., on-ground sampling and UAV based analysis) in a machine learning approach (e.g., semi-supervised) may facilitate combining the information from both of these sources to improve inventory prediction (e.g., merchantable volume of trees in a given partition)”).
It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Young as modified by Johnson and Gogna et al. to include wherein the determining one or more recommendations is performed by a machine learning component as taught by Mannar et al. to use combination of techniques including signal processing (e.g., Fourier and wavelet transforms), computer vision modeling (e.g., edge detection, template matching, texture analysis and color segmentation), and machine learning (e.g., Random forests, neural networks, etc.) to provide highly accurate inventory, growth, and risk prediction for forestry and plantation.

Regarding claim 16, Young as modified by Johnson and Gogna et al. teaches all the limitation of claim 13, the claim 16 is similar in scope to claim 8 and is rejected under the same rational.

Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2021/0103728 to Yong in view of U.S. PGPubs 2014/0089045 to Johnson, further in view of U.S. PGPubs 2021/0181750 to Gogna et al., further in view of U.S. PGPubs 2020/0019777 to Gurzoni, JR. et al.

Regarding claim 9, Young as modified by Johnson and Gogna et al. teaches all the limitation of claim 1, but keeps silent for teaching wherein the one or more recommendations include at least one of changing a light intensity or a light spectrum of lighting, changing an amount of water or a frequency of a watering operation, changing an amount of nutrients or fertilizer, changing a ratio of nutrients to fertilizer, changing an airflow, changing a temperature, changing an airflow intensity, changing an airflow direction schedule, or changing an automated spraying of pesticides.
In related endeavor, Gurzoni, JR. et al. teach wherein the one or more recommendations include at least one of changing a light intensity or a light spectrum of lighting, changing an amount of water or a frequency of a watering operation, changing an amount of nutrients or fertilizer, changing a ratio of nutrients to fertilizer, changing an airflow, changing a temperature, changing an airflow intensity, changing an airflow direction schedule, or changing an automated spraying of pesticides (par 0033, par 0046, “The map 114 may be generated by developing a mathematical representation of the plant area. The datacenter 108 may also be configured to generate various notifications, alerts, and/or recommendations based on the analysis results”, par 0083-0084, par 0095, par 0102, “The dashboard 110 may display recommendations 316 to the famer on whether to adjust the amount of pesticides, fertilizers, water, and/or other suitable adjustments”).
It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Young as modified by Johnson and Gogna et al. to include wherein the one or more recommendations include at least one of changing a light intensity or a light spectrum of lighting, changing an amount of water or a frequency of a watering operation, changing an amount of nutrients or fertilizer, changing a ratio of nutrients to fertilizer, changing an airflow, changing a temperature, changing an airflow intensity, changing an airflow direction schedule, or changing an automated spraying of pesticides as taught by Gurzoni, JR. et al. to  analyze the data for the plant area with machine learning (e.g., deep learning techniques) and statistical algorithms to generate automated recommendations to improve crop yield or plant health.

Regarding claim 18, Young as modified by Johnson and Gogna et al. teaches all the limitation of claim 17, the claim 18 is similar in scope to claim 9 and is rejected under the same rational.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jin Ge whose telephone number is (571)272-5556. The examiner can normally be reached 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIN . GE
Examiner
Art Unit 2616



/JIN GE/Primary Examiner, Art Unit 2612